Citation Nr: 0917075	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-17 768A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a kidney disorder, claimed as right renal and ureteral 
stones, status post extraction.  

2.  Entitlement to service connection for a kidney disorder 
claimed as right renal and ureteral stones, status post 
extraction.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
denying the Veteran's petitions to reopen his claim of 
service connection for a claimed kidney disorder and his 
claimed migraine headaches, and his original claim of service 
connection for posttraumatic stress disorder (PTSD).  

In May 2005, the RO issued a rating decision granting service 
connection for PTSD, and assigning a 30 percent evaluation 
effective May 11, 2004.  Where a claim for service connection 
is granted during the pendency of an appeal, a second Notice 
of Disagreement (NOD) must thereafter be timely filed to 
initiate appellate review concerning the compensation level 
or the effective date assigned for the disability.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Since the Veteran 
did not file a timely NOD, the issue of an increased, initial 
evaluation for service-connected PTSD is not before the 
Board.  

Subsequently, in November 2006 and December 2007 rating 
decisions, the RO denied the Veteran's claims for an 
increased evaluation for the service-connected PTSD.  Since 
the Veteran did not submit a timely NOD following either 
rating decision, the issue of an increased evaluation for the 
service-connected PTSD is not presently before the Board.  
See 38 C.F.R. § 20.200; 20.201; 20.302.  

In May 2005, the RO issued a Statement of the Case (SOC) 
addressing the Veteran's petitions to reopen his claim of 
service connection for a kidney disorder and his claim of 
service connection for migraine headaches.  Since the Veteran 
did not file a timely Substantive Appeal with respect to the 
petition to reopen the claim of service connection for 
migraine headaches, the issue is not presently before the 
Board.  See 38 C.F.R. § 20.200; 20.204; 20.302.  

The issue of service connection for a claimed kidney disorder 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied the Veteran's petition to reopen his claim 
of service connection for a kidney disorder in an April 2003 
rating decision; the Veteran was notified in writing of this 
decision; but he did not file a NOD.  

3.  The evidence received following the April 2003 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

Since the evidence received since April 2003 is new and 
material, the claim of service connection for a kidney 
disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 
3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for a claimed 
kidney disorder has been accomplished.  


II.  Analysis

Previously, the Board denied service connection on the merits 
in a decision issued in October 1983, based on a finding that 
a kidney disorder was not shown to have been present in 
service or manifested to a compensable degree within one year 
following separation.  Rather, the first diagnosis was in 
1982, many years following service.  The Board also found 
that the medical evidence did not establish an etiological 
relationship between the kidney disorder and the retained 
foreign bodies or the laceration wound of the liver.  

As such, the Board's decision in October 1983 is final as to 
the evidence of record at the time.  38 U.S.C.A. §§ 511(a), 
7103, 7104(a); 38 C.F.R. § 20.1100.  

In December 2002, the Veteran filed a petition to reopen the 
claim.  In an April 2003 rating decision, the RO declined to 
reopen the previously denied claim, finding that new and 
material evidence had not been received.  The Veteran was 
advised of the denial in April 2003, but did not appeal.  

The Board may only reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In May 2004, the Veteran applied to reopen the claim of 
service connection for a kidney disorder.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In the present case, the evidence associated with the claims 
file since the April 2003 RO rating decision includes VA 
treatment records from April 2003 to December 2007.  

The Board finds that this evidence is "new" evidence 
because it was not before the adjudicator in April 2003.  The 
Board also finds that the evidence is "material" in that it 
tends to show that the claimed kidney condition may be 
related to the shell fragment wound injury in service or 
treatment therefor.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim of service connection 
for a kidney disorder.  The Veteran's appeal to this extent 
is allowed.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a kidney disorder claimed as 
right renal and ureteral stones, status post extraction, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

In reopening the claim of service connection for a kidney 
disorder claimed as right renal and ureteral stones, status 
post extraction, the Board finds that additional medical 
evidence has been submitted.  

The record currently contains two medical statements 
indicating that a secondary relationship may exist between 
the service-connected residuals of shrapnel fragment wounds 
and the claimed kidney stones.  

First, and most recently, a February 2006 VA medical center 
(VAMC) urology consultation note described the Veteran's 
medical history as including renal stones dating back many 
years to when the Veteran was in service.  He had trauma from 
a grenade blast in 1968, and surgery in 1980 to relieve a 
ureteral obstruction caused by clips from the surgery.  Also 
in 1968, he had some stones removed.  

In addition, an August 2003 VA barium enema X-ray report 
notes that the Veteran had a metallic foreign body in the 
right upper quadrant; multiple small calcific densities in 
the mid abdomen on the right side, possibly related to the 
other lower pole of the right kidney; and multiple surgical 
clips in the same area.  The report then provided the 
observation that "the findings [might] all represent 
posttraumatic/post-surgical changes."  

In light of these medical opinions indicating that there may 
be a relationship between the Veteran's service-connected 
residuals of a shrapnel wound and the kidney disorder, the 
Board finds that remand for a VA examination is necessary.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

A remand is also necessary since the record shows that the 
Veteran is currently in receipt of Social Security 
Administration (SSA) disability records.  Where there is 
actual notice to VA that a veteran is receiving disability 
benefits from the Social Security Administration (SSA), VA 
has the duty to acquire a copy of the decision granting SSA 
disability benefits, and the supporting medical documentation 
relied upon.  Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, upon remand, the RO should attempt to obtain all 
SSA determinations and supporting documentation.  In 
addition, the RO must arrange for the Veteran to undergo a VA 
examination by a physician at an appropriate VA medical 
facility to determine the nature and likely etiology of the 
claimed kidney disorder.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the Veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim.  The RO should also 
invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  Whether or not the Veteran responds, 
the RO should take appropriate steps to 
contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award 
or denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision(s).  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

4.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA examination to determine the nature 
and likely etiology of the claimed kidney 
disorder.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
examiner should (a) provide a current 
diagnosis and (b) specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed kidney 
disorder(s) is due to the shell fragment 
wound injury sustained in service or 
subsequent therefor or was caused or 
aggravated by a service-connected 
disability . 

The examiner should provide a clinical 
rationale for all opinions, and should 
identify and discuss the relevant medical 
evidence, including all pertinent private 
and VA records, and lay evidence of 
record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation, he or she should indicate the 
rationale for that conclusion.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the reopened claim of 
service connection in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


